***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. JAVIER
               VALENTIN PORFIL
                  (SC 20379)
              Robinson, C. J., and McDonald, D’Auria,
                    Kahn, Ecker and Keller, Js.
     Argued October 13, 2020—officially released April 30, 2021*

                        Procedural History

  Substitute information charging the defendant with
the crimes of possession of narcotics with intent to sell
by a person who is not drug-dependent, sale of narcotics
within 1500 feet of a school, possession of drug para-
phernalia, possession of narcotics and interfering with
an officer, brought to the Superior Court in the judicial
district of Waterbury, geographical area number four,
and tried to the jury before Harmon, J.; verdict and
judgment of guilty, from which the defendant appealed
to the Appellate Court, Prescott, Elgo and Harper, Js.,
which affirmed the judgment of the trial court, and the
defendant, on the granting of certification, appealed to
this court. Appeal dismissed.
  James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Laurie N. Feldman, deputy assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and David A. Gulick, senior assistant state’s
attorney, for the appellee (state).
                                   Opinion

   PER CURIAM. The defendant, Javier Valentin Porfil,
appeals, upon our grant of his petition for certification,1
from the judgment of the Appellate Court, which
affirmed his conviction, rendered after a jury trial, of
possession of narcotics with intent to sell by a person
who is not drug-dependent in violation of General Stat-
utes (Rev. to 2015) § 21a-278 (b), sale of narcotics within
1500 feet of a school in violation of General Statutes
§ 21a-278a (b), possession of drug paraphernalia in vio-
lation of General Statutes § 21a-267, possession of nar-
cotics in violation of General Statutes (Rev. to 2015)
§ 21a-279 (a), and interfering with an officer in violation
of General Statutes (Rev. to 2015) § 53a-167a. State v.
Porfil, 191 Conn. App. 494, 497–98, 215 A.3d 161 (2019).
On appeal, the defendant challenges the Appellate
Court’s conclusion that the evidence adduced at trial
was sufficient to support his conviction of possession
of narcotics with intent to sell by a person who is not
drug-dependent and possession of narcotics because
the state produced sufficient evidence to prove beyond
a reasonable doubt that he had constructive possession
of the narcotics recovered by the police from a building
located at 126-128 Walnut Street in Waterbury. The defen-
dant contends, specifically, that, because ‘‘the [narcot-
ics] were found [on] the second floor landing of a stair-
way in a common portion of a multiunit apartment
building,’’ and because there was no evidence of a
‘‘direct connection, or ‘nexus,’ individually linking [him]
to the contraband,’’ the Appellate Court incorrectly
determined that there was sufficient evidence for the
jury to find that the defendant was aware of the narcot-
ics’ presence and that he exercised dominion and con-
trol over the narcotics.
   After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal should be dismissed
on the ground that certification was improvidently
granted.
   The appeal is dismissed.
   * April 30, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     We granted the defendant’s petition for certification to appeal, limited
to the following issue: ‘‘Did the Appellate Court correctly conclude that the
evidence of constructive possession was sufficient to sustain the defendant’s
conviction of possession of narcotics and possession of narcotics with intent
to sell by a person who is not drug-dependent, when the narcotics that
formed the basis for the conviction were found in a common area over
which the defendant did not have exclusive possession?’’ State v. Porfil,
333 Conn. 923, 923–24, 218 A.3d 67 (2019).